Name: Commission Regulation (EC) No 2809/95 of 5 December 1995 amending Regulation (EEC) No 3846/87 as regards the agricultural product nomenclature for export refunds in the pigmeat sector
 Type: Regulation
 Subject Matter: trade policy;  animal product;  agricultural structures and production
 Date Published: nan

 No L 291 /22 I EN Official Journal of the European Communities 6. 12. 95 COMMISSION REGULATION (EC) No 2809/95 of 5 December 1995 amending Regulation (EEC) No 3846/87 as regards the agricultural product nomenclature for export refunds in the pigmeat sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 13 (12) thereof, Whereas Commission Regulation (EEC) No 3846/87 f), as last amended by Regulation (EC) No 2806/95 (4), esta ­ blishes an agricultural product nomenclature for export refunds ; whereas it is necessary to amend this nomencla ­ ture with a view to limiting any grants of the export refund in respect of boned meat to certain fresh , chilled or frozen cuts ; whereas fresh or chilled cuts that can be frozen pursuant to Articles 4 and 28 of Commission Regulation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products (*), as last amended by Regulation (EC) No 1 384/95 (^ should be excluded to prevent these products being exported with a refund to distant destinations ; HAS ADOPTED THIS REGULATION : Article 1 Sector 7 of the Annex to Regulation (EEC) No 3846/87 is amended as follows : 1 . CN codes 0203 19 55 and 0203 29 55 of the agricul ­ tural product nomenclature for export refunds are replaced by the corresponding codes in the Annex to this Regulation ; 2. footnote ( 11 ) in the Annex to this Regulation is added. Article 2 This Regulation shall enter into force on 1 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 December 1995. For the Commission Franz FISCHLER Member of the Commission (&lt;) OJ No L 282, 1 . 11 . 1975, p. 1 . f) OJ No L 349, 31 . 12 . 1994, p. 105 . (3) OJ No L 366, 24. 12 . 1987, p. 1 . (4) See page 14 of this Official Journal , 0 OJ No L 351 , 14. 12 . 1987, p. 1 . V) OJ No L 134, 20 . 6 . 1995, p. 14. 6 . 12. 95 EN Official Journal of the European Communities No L 291 /23 ANNEX CN code Description of goods Product code '0203 19 55      Boneless :       Legs, fore-ends, shoulders or loins and cuts thereof (')(Ã ) 0203 19 55 110       Bellies and cuts thereof, with a total carti ­ lage content of less than 15% by weight (')(") 0203 19 55310 0203 29 55 _____ Boneless :       Legs, fore-ends, shoulders and cuts thereof (') 0203 29 55 110 (") Freezing of the products pursuant to the first paragraph of Article 4 (3) and Article 28 (4) (g) of Regulation (EEC) No 3665/87 is not permitted.'